Citation Nr: 1607562	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a higher initial rating for a left heel disability (left plantar calcaneal, closed stress fracture), currently evaluated as 10 percent disabling. 
 
3.  Entitlement to a higher initial rating for a right foot disability (right foot stress fracture to include right foot pain and plantar fasciitis), currently evaluated as 10 percent disabling from March 24, 2007 to September 21, 2009, and November 1, 2009 (except for a period when a temporary total rating (TTR) was in effect). 
 
4.  Entitlement to a higher initial rating for a left knee disability (patellar tendonitis, medial meniscal tear, status post arthroscopic repair, chondromalacia patella), currently evaluated as 10 percent disabling from March 24, 2007, to April 27, 2009; 100 percent disabling from April 28, 2009, to August 31, 2009 (TTR); 30 percent disabling from September 1, 2009, to May 9, 2011; and 10 percent thereafter.

5.  Entitlement to a higher initial rating for major depressive disorder, currently evaluated as 30 percent disabling from March 24, 2007 and 70 percent disabling from March 24, 2014.

6.  Entitlement to a higher initial rating for lumbar myositis, currently evaluated as 10 percent disabling from March 24, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for a right foot, left heel, and left knee disabilities, and assigned non-compensable ratings for each disability.  The RO also denied service connection claims for an acquired psychological disorder, lumbar myositis, and a right knee disability.  The Veteran submitted a Notice of Disagreement in March 2008; a statement of the case was issued in December 2008; and a VA Form 9 (substantive appeal) was received in February 2009.

In a May 2012 rating decision, the RO granted an increased rating of 10 percent for the left knee disability, effective March 24, 2007 to April 27, 2009; 30 percent from September 1, 2009 to May 9, 2011; and a 10 percent rating from May 10, 2011.  The RO also granted an increased rating of 10 percent for the right foot disability and a 10 percent rating for the left heel disability; both ratings effective March 24, 2007.  Total temporary ratings based on convalescence from surgery are also in effect for the right foot disability from September 21, 2009 to November 1, 2009; and for the left knee from April 28, 2009 to September 1, 2009.  These ratings are not on appeal.

The Board remanded this claim in July 2013 so that Social Security Administration (SSA) records could be obtained, any additional service treatment records could be obtained, and VA examinations addressing the psychiatric, shoulder, and lumbar spine disabilities could be provided.  Thereafter, the RO conducted the development directed in the Board's remand.  SSA responded that there were no records pertaining to the Veteran; and the Veteran was notified of SSA's response in September 2013.  Examinations addressing the psychiatric, shoulder, and lumbar spine disabilities were provided in September 2013.  Also, it appears that all available service treatment records have been added to the file.  

During the course of the appeal, in an October 2013 rating decision, the RO granted service connection for major depressive disorder (formerly claimed as an adjustment disorder/ depressive disorder), assigning a 30 percent rating from March 24, 2007; and service connection for lumbar myositis assigning a 10 percent from March 24, 2007.  There remains no case or controversy regarding the issues of entitlement to service connection for an acquired psychiatric disorder and lumbar myositis.  Therefore, these matters are no longer in appellate status. 

After the grant of service connection for a psychiatric disorder, a Vocational Rehabilitation Counselor provided an opinion on March 24, 2014 finding that the Veteran was unemployable as a result of his psychiatric disorder.  Based on this memorandum, the RO, in pertinent part, granted an increased rating of 70 percent for the service-connected psychiatric disorder in an October 2014 rating decision, with an effective date of March 24, 2014.  The RO also granted entitlement to a total disability rating based on individual unemployability, with an effective date of March 24, 2014.

The Veteran's representative submitted a post-remand brief in June 2015 noting that the issues on appeal included an initial higher rating for the adjustment disorder and an initial higher rating for the lumbar myositis.  As this statement is within one year of the October 2014 rating decision that granted an increased rating of 70 percent for the psychiatric disorder, the Board will treat the Veteran's post-remand brief as a notice of disagreement with this rating decision.  In addition, given that the March 2014 Vocational Rehabilitation memo constituted new and material evidence indicating an increase in severity of the psychiatric disorder, and this evidence was dated within one year of the October 2013 rating decision that granted service connection for a psychiatric disorder, this claim remained pending.  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).  

Regarding the issue of an initial higher rating for the lumbar myositis, the Veteran's representative's post-remand brief is dated after the expiration of the one-year time frame from the October 2013 rating decision, which granted service connection for this disability.  However, similar to the psychiatric disability, VA treatment records dated within one year of the October 2013 rating decision show complaints of severe pain in the lumbar spine that are not relieved by medication.  See, e.g., August 18, 2014 VA primary care note.  As this information is considered submitted in support of the original claim, and raises a reasonable possibility of substantiating an increased rating claim for the lumbar spine disability, the initial rating claim for lumbar myositis also remained pending; and the Board will treat the Veteran's representative's June 2015 statement as a notice of disagreement with the rating assigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regarding the increased rating claims for the left heel, right foot, and left knee, these disabilities were last evaluated for compensation and pension purposes in May 2011.  An August 2014 VA primary care note shows the Veteran was seen for complaints of severe heel and knee pain.  The Veteran complained that his current medications were not helping.  As the severity of the left heel, right foot, and left knee disabilities has potentially worsened since they were last evaluated approximately five years ago, additional examination is warranted to assess the present severity of these disabilities.

With respect to the service connection claim for a right shoulder disability, the Board noted in its remand that an examination should be provided to address the etiology of the right shoulder disability with consideration of the Veteran's service treatment records, which included a February 2007 x-ray report of the right shoulder, which documented "mild malalignment of the AC joint...could be related to old AC joint separation."  The Veteran also had competent reports of injuring his right shoulder while doing push-ups in service.  An examination was provided in September 2013 during which the examiner determined that the Veteran had right shoulder tendonitis but that this disability was not related to military service, as there was no evidence in the service treatment records of a right shoulder disability.  The examiner did not consider the findings in the service treatment records or give any weight to the Veteran's competent statements regarding his right shoulder injury.  For these reasons, the opinion provided is inadequate.

As for the increased rating claims for the psychiatric disorder and lumbar myositis, as discussed in more detail above, since the Veteran, via his representative in the June 2015 post-remand brief, has indicated disagreement with the ratings assigned for these disabilities, a statement of the case should be provided.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any relevant treatment records pertaining to the right shoulder, bilateral feet and heels, and left knee disabilities from the San Juan VAMC dated from August 2014 to present.

2.  Ask the Veteran to identify any additional treatment he has received for his right shoulder, feet, heel, and knee disabilities since his separation from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Following the completion of the above development, schedule the Veteran for an appropriate VA examination of his feet and heels.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected feet and heel disabilities, including stating whether there is flatfoot, weakfoot, clawfoot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe formation, or malunion or nonunion of the tarsal or metatarsal bones.  If the presence of any of these is shown, the severity of the impairment should be described and it should be determined if these are considered part of the Veteran's service-connected foot and heel disabilities.

Further, the examiner should fully describe whether the impairment in the feet and heels could be described as akin to a moderate foot injury, moderately severe foot injury, or severe foot injury; or whether there is actual loss of use of either foot.    

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of his left knee disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the left knee joint.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

In addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the knee, please state to what degree.

In conducting range of motion testing of the knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Thereafter, return the VBMS file to the examiner who provided the shoulder examination in September 2013.  If this examiner is not available, schedule the Veteran for a VA shoulder examination with a clinician of relevant experience to ascertain the origins or etiology of his right shoulder disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all right shoulder disorders, i.e., tendonitis, etc.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disability (to include tendonitis) was caused by any event, disease, or injury in service, including from his reports of injury while doing push-ups, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that he first noticed his symptoms of shoulder pain in service and has continued to experience shoulder pain since then; as well as the February 2007 x-ray examination (during military service) which documented "mild malalignment of the AC joint...could be related to old AC joint separation."   

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Issue a statement of the case to the Veteran addressing the assignment of a 10 percent rating from March 24, 2007 for lumbar myositis; and the assignment of a 30 percent rating from March 24, 2007, and 70 percent from March 24, 2014 for the Veteran's psychiatric disorder.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

8.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the October 2013 Supplemental Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




